I dissent from the opinion of the majority.
R.C. 123.01(A)(3) which reads, in part, "* * * contracts for the repair of buildings under the management and control of the departments of * * * mental health * * * shall be made and entered into by the directors of * * * mental health * * *" and which appears to support plaintiff's claim that the Department of Mental Health had the authority to contract with plaintiff does not apply to this case because the installation of a compressor in an air conditioning system is not a "repair" of a building. Whether plaintiff repaired an existing air conditioning system or installed part of a new system, it repaired an air conditioner and not a building. While the majority's characterization of the air conditioner as a "fixture" is an accurate description in distinguishing between personal and real property, a reading of the statutes causes me to conclude that the General Assembly not only failed to make such a distinction but also did not intend that result. In view of the statutory scheme and the limited grant of power to the Department of Mental Health, this is not an unduly restrictive interpretation of R.C. 123.01(A)(3).
The first paragraph of R.C. 123.15 reads:
"The director of administrative services may enter into contracts with proper persons for the performance of labor, the furnishing of materials, or the construction of any structures and buildings necessary to the maintenance, control, and management of the public works of the state, or any part thereof."
This section does not resolve the issue presented by this case since it is more general and was enacted earlier than the two statutes which we will next consider. According to well-established principles of statutory construction, specific statutory provisions prevail over conflicting general statutes (see R.C. 1.51) and later enactments prevail over conflicting earlier statutes (R.C. 1.52).
The last statute which could conceivably be construed to support plaintiff's argument is R.C. 123.01(C). This section reads, in part:
"Purchases for, and the custody and repair of, buildings under the management and control of the departments of *Page 226 
* * * mental health * * * are not subject to the control and jurisdiction of the department of administrative services."
This statute appears to deprive the Director of Administrative Services of the authority to enter into contracts for purchases for the Department of Mental Health's buildings. "Purchases," however, cannot be construed to mean all purchases for two reasons. Since R.C. 5119.31 gives the Director of Administrative Services the authority to make contracts for supplies, the purchase of supplies is apparently a purchase which is not covered by R.C. 123.01(C).
In addition, according to the rule of statutory construction that parts of a statute should be construed so that they are consistent with one another, the word "purchases" in R.C.123.01(C) must be interpreted so that it does not include improvements such as plaintiff's air conditioner. The General Assembly used the term "improvements" elsewhere in R.C. 123.01. Thus, if they had meant to deprive the Director of Administrative Services of his authority to contract for improvements and
purchases, they would have said "purchases and improvements" in R.C. 123.01(C). I, therefore, conclude that R.C. 123.01(C) does not remove contracts for improvements from the control and jurisdiction of the Department of Administrative Services.
Since no statute gives the Department of Mental Health the authority to enter into contracts for improvements, R.C.123.01(A) applies to this case. R.C. 123.01(A)(3) gives the Department of Mental Health the authority to make contracts for repairs to buildings, but provides that the Department of Administrative Services has the power "[t]o make contracts for * * * any projects and improvements * * * of buildings under the control of the state government, or any department, office, or institution thereof * * *." The statutory scheme contemplates a broad grant of power to the Department of Administrative Services and limited, smaller grants of authority to the various departments. Thus, the Department of Administrative Services has the statutory authority to enter into contracts for improvements to defendant's buildings.
This statutory interpretation makes the Department of Administrative Services the owner upon whom devolves the duty of installing cooling equipment according to the language of R.C.153.01. That section provides that the owner shall cause plans to be made, and subsequent Revised Code sections outline the procedures which the Department of Administrative Services must follow in awarding such contracts. R.C. 153.06 details the form the proposals must take; R.C. 153.07 requires public notice regarding when and where proposals will be received; and R.C.153.08 specifies that contracts shall be awarded to the lowest bidder. None of these mandatory statutory procedures was complied with in this case. State departments and agencies only have the limited power to contract which is delegated to them by the state legislature. See Section 20, Article I, Ohio Constitution;Cincinnati, Wilmington  Zanesville RR. Co. v. Commrs. of ClintonCty. (1852), 1 Ohio St. 77, 85-86; Allied Delivery System Co. v.Hamilton (Apr. 1, 1982), Franklin App. No. 81AP-727, unreported; Vaubel, Relief Under a Defective Municipal Contract in Ohio (1968), 2 Akron L. Rev. 20, 30. The following holding of the Ohio Supreme Court is as valid today as it was in 1918:
"Where a statute prescribes the mode of exercise of the power therein conferred upon a municipal body, the mode specified is likewise the measure of the power granted, and a contract made in disregard of the express requirements of such statute is not binding or obligatory upon the municipality." Frisbie Co. v. Cityof East Cleveland (1918), 98 Ohio St. 266, paragraph one of the syllabus. See, also, Ludwig Hommel  Co. v. Village ofWoodsfield (1927), 115 Ohio St. 675, *Page 227 
paragraph two of the syllabus; Lancaster v. Miller (1898),58 Ohio St. 558, paragraph one of the syllabus; McCloud  Geigle v.Columbus (1896), 54 Ohio St. 439.
Thus, any contract between plaintiff and defendant was void abinitio and plaintiff cannot recover on the basis of a contract.Allied Delivery System Co., supra, at page 8. The only remaining issue is whether defendant is liable on a theory of quantummeruit or whether defendant is estopped to deny the validity of the contract.
Provisions requiring public notice and competitive bidding have long been recognized as measures designed to protect taxpayers against "private rapacity and official indifference." McCloud Geigle, supra, at 452. Compliance with these statutes is, as we have noted, mandatory. "The statutes are notice to the world as to the extent of the powers of the * * * [Department of Administrative Services], and the * * * [plaintiff] is bound by that notice," Buchanan Bridge Co. v. Campbell (1899), 60 Ohio St. 406,425, "to know the extent of the power and authority of the * * * [state agency] to contract," Ludwig Hommel  Co., supra, at 683, citations omitted.
To allow plaintiff to recover on a theory of quantum meruit or to claim that defendant is estopped to deny the validity of the contract would be to sanction the evasion of the mandatory statutory provisions which were enacted to protect taxpayers. The defendant is not estopped to deny the validity of the contract.Lancaster, supra, paragraph three of the syllabus.
Since plaintiff's complaint did not allege compliance with the statutory bidding procedures, there is no set of facts which would allow plaintiff to recover on its complaint. Thus, the trial court correctly granted defendant's Civ. R. 12(B)(6) motion to dismiss for failure to state a claim upon which relief can be granted. I would overrule the assignments of error and affirm the judgment of the trial court.